Ee ba -00012-JRS-MJD Document 22-2 Filed 02/24/20 Page 1 of 1 PagelD #: 369
rx Ws \

 

 

Declaration of Martin S. Gottesfeld:

I, Martin S. Gottesfeld, declare that the following is true and correct
under the penalty of perjury under the laws of The United States pursuant to
28 U.S.C. § 1746(1), Fed. R. Evid. 201(c)(2), Fed. R. Fvid. 901(b)(1), and
Fed. R. Evid. 902(5) on this thirteenth (13th) day of February, 2020:

1. I am Martin S. Gottesfeld and I am the petitioner in the case of
Gottesfeld v. Lammer, 2:20-cv-00012-JRS-MJD (herein ''the case''), currently
pending before The Honorable U.S. District Court for The Southern District of
Indiana (herein ''The Court'').

2. I printed Exhibit 2 hereto from the FCI Terre Haute CMU law library on
Tuesday, February 11th, 2020, and I know it to be a true and accurate
representation of the cover page of Federal Bureau of Prisons Program
Statement 5800.12, "Receiving and Discharge Manual," and § 203 thereof,
"COMMITMENT DOCUMENTATION (emphasis in original).

I declare that the foregoing is true and correct under the penalty of
perjury under the laws of The United States. Executed on Thursday, February
13th, 2020.

wi KE

Martin S. Gottesfeld, pro se

- Page 1 of 1 -
